Citation Nr: 0728413	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant is entitled to dependency and 
indemnity compensation (DIC) pursuant to the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to April 
1945.  He died in December 2001.  The appellant is his 
daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of whether the appellant is entitled to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The veteran at the time of his death had pending claims for 
an earlier effective date for total disability based on 
individual unemployability (TDIU) and entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.  In a February 2003 letter 
the RO advised the appellant to complete VA Form 21-601 for 
accrued benefits.  In a February 2002 statement, a May 2004 
notice of disagreement and January 2005 Form 9 Appeal she 
raised an earlier effective date claim for TDIU and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound, both for 
accrued benefit purposes.  In August 2002 she raised the 
issue for tuition reimbursement and in January 2005 the issue 
of her father's pension reduction from 100 percent to 80 
percent in 1947.  The Board hereby refers all these matters 
to the RO for appropriate action.  

In September 2006 the appellant cancelled her Board hearing.  


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
December 2001 at the age of 83.  The cause of death listed on 
the death certificate was natural causes.  

2.  There is no competent medical evidence that links the 
veteran's death to service.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are as follows:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided VCAA notice by letter, dated in May 2002.  As 
for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of service connection 
claim except for the degree of disability assignable and the 
provision for an effective date).  

To the extent that the VCAA notice did not inform the 
appellant of the compensation level assignable or of the 
provision for the effective date, because the claim is 
denied, no compensation level or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.

As VCAA notice came prior to the adjudication, the timing of 
the notice did comply with the requirement that the notice 
must precede the adjudication. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance is required to comply with the duty to 
assist.  Further, solicitation of a medical opinion is not 
necessary because the record lacks any competent evidence 
that the veteran's death may be associated with a disease or 
injury incurred in service.  38 C.F.R. § 3.159(c)(4)(C).   

Factual Background

The veteran died in December 2001.  The death certificate 
shows he died of natural causes.  

The veteran during service sustained fractures to his skull.  
During his lifetime he was granted service connection for a 
skull defect with residuals of skull fracture; traumatic 
encephalopathy as a residual penetrating wound scalp and 
skull; weakness of the left side of truck, a residual 
contusion of spinal vertical cord; chronic prostatitis; 
infectious hepatitis with stomach complaints; and rhinitis.  
Service medical records reveal he was treated for these 
various disorders.  VA medical records from the 1970s showed 
the veteran received treatment for stomach pain.  VA medical 
records from 1999 to the 2000s reflected treatment including 
for arthritis, dementia, hypertension and Alzheimer's.  The 
examiner during a September 2001 VA aid and attendance 
examination noted that the veteran's dementia and home care 
was directly related to his service-connected brain and skull 
injuries.  

The claims folder also includes private medical records from 
2001, to include the veteran's terminal records from November 
2001 to December 2001.  The records reveal that the veteran 
was admitted to Jamaica Hospital in mid November 2001 after 
he suffered cardiac arrest and was resuscitated in the field.  
He had a history of chronic obstructive pulmonary disease 
(for which he was hospitalized in October 2001), Alzheimer's 
disease and cardiac arrhythmia.  A neurological consult 
provided an initial impression of possible anoxic 
encephalopathy.  The veteran had difficulty breathing and was 
placed on a ventilator.  The veteran passed away on December 
[redacted], 2001.  The face sheet of his final terminal record noted a 
principal diagnosis of anoxic encephalopathy, the secondary 
diagnoses were status post cardiac arrest, pneumothorax and 
hypertension.  

Cause of Death Legal Principles

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  A 
service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause, but it contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic heart 
disease and hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309

Analysis

The appellant contends that the veteran's death is due to 
service.  The veteran death certificate clearly indicates 
that the veteran died of natural causes.  While the veteran's 
terminal records provide a diagnosis of anoxic 
encephalopathy, the medical evidence does not suggest that 
this encephalopathy is related to his service-connected 
traumatic encephalopathy as a residual penetrating wound 
scalp and skull.  Rather the medical evidence provides a 
diagnosis of anoxic encephalopathy in the context of the 
veteran's cardiac arrest.  Moreover, there is no competent 
medical evidence of record relating or suggesting that the 
veteran's death may be due to service.  

In summary, there is no medical nexus relating the veteran's 
death to service.  The veteran was granted service connection 
for several disorders, none of which were identified as 
contributing to his death.  For these reasons, there is a 
preponderance of the evidence against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. 5107(b).


ORDER

Entitlement to service connection for the cause of death is 
denied.  


REMAND

The June 2003 rating decision denied the appellant's claim 
for DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  In May 2004 a timely notice of disagreement was 
received from the appellant.  As the RO has not yet had the 
opportunity to issue a statement of the case, addressing the 
issue, the Board is obligated to remand the claim.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure VCAA compliance, to include 
compliance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Furnish the veteran a statement of the case on 
the claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant must timely file 
a substantive appeal after the issuance of the 
statement of the case in order to perfect an appeal 
of the issue so that the Board has appellate 
jurisdiction to review the RO's rating decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


